UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1686



DENG XIA LIAN,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES,

                                                             Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-927-732)


Submitted:   August 23, 2006                 Decided:   October 24, 2006


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Frederic W. Schwartz, Jr., Washington, D.C., for Petitioner. Peter
D. Keisler, Assistant Attorney General, M. Jocelyn Lopez-Wright,
Assistant Director, Eric W. Marsteller, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Deng Xia Lian, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration       Appeals   (“Board”)    dismissing     her   appeal   from   the

immigration judge’s order denying her applications for asylum,

withholding from removal and withholding under the Convention

Against Torture.         We deny the petition.

             The INA authorizes the Attorney General to confer asylum

on any refugee.         8 U.S.C. § 1158(a) (2000).       It defines a refugee

as a person unwilling or unable to return to her native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”              8 U.S.C. § 1101(a)(42)(A)

(2000).      An applicant can establish refugee status based on past

persecution in her native country on account of a protected ground.

8   C.F.R.    §    1208.13(b)(1)      (2006).      Without    regard   to     past

persecution,       an   alien   can   establish     a   well-founded   fear     of

persecution on a protected ground.             Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004).                An applicant has the burden of

demonstrating her eligibility for asylum.               8 C.F.R. § 1208.13(a)

(2006); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).

             To qualify for protection under the Convention Against

Torture, a petitioner bears the burden of demonstrating that “it is




                                       - 2 -
more likely than not that he or she would be tortured if removed to

the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2006).

            A   determination   regarding    eligibility    for   asylum   or

withholding of removal is conclusive if supported by substantial

evidence on the record considered as a whole.                 INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).          Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.           8 U.S.C. § 1252(b)(4)(B)

(2000).     This court will reverse the Board “only if the evidence

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”           Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks

omitted).

            We find the evidence does not compel a different result.

There is no significant evidence suggesting Lian faces persecution

because of an imputed political opinion or religious belief.

            Accordingly,   we   deny   the   petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 3 -